Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 2/23/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear what is meant by unfilled resin and filled resin.  Although it is known Tg refers to glass transition temperature, it is unclear what is meant by mid Tg resin and high Tg resin.  Further, it is noted all resins are either halogenated or non-halogenated, and presumably filled or unfilled, and thus the lists appear to be essentially non-limiting since the resin does not appear to restricted to a group smaller than claim 1 since any resin would presumably falls within the Markush group of Claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Del (US 4,180,608).
Regarding Claims 1-2, 4, 8, 9 and 10, Del teach resin film product comprising:
a b-staged epoxy resin base layer having a first planar surface and a second planar surface (See col. 4, lines 13-16, lines 58-60, and Figs. 2 and 4);
a first protective layer disposed on the first planar surface of the base layer; and
a second protective layer disposed on the second planar surface of the base layer (See col. 5, lines 1-12, teaching a casting release film and a protective release film, protective films; it is noted although casting layer and release layer may be different, they are both designed to be release film on the same material and thus it is 
wherein the base layer has a thickness of about 1 mil to about 10 mils (See col. 5, lines 1-4, teaching 3-6 mil thickness; and note it would have been apparent this thickness is not specifically limited as long as it is capable of covering the PCB circuitry and thus could have been smaller when the circuitry is smaller).
Regarding Claim 6, Del teaches the b-staged resin may include filler (See col. 4, lines 45-47).
It is noted Claims 3 and 7, though not taught explicitly in Del, surely would have been obvious in view of either of the below cited references since toughener is a common additive, and talc a common filler for epoxies in PCB applications, and thus obvious to add for more a durable resin product.

Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amla et al. (US 2007/0178300).
Regarding Claims 1, 4, 5, 9 and 10, Amal et al. teaches a resin film product comprising:
a b-staged resin base layer having a first planar surface and a second planar surface;
a first protective layer disposed on the first planar surface of the base layer; and
a second protective layer disposed on the second planar surface of the base layer (See page 2, paragraph [0019]-[0020] and Fig. 2, wherein the b-staged layer is situated between a metal foil and prepreg and is clearly planar macroscopically);
wherein the base layer has a thickness of about 1 mil to about 10 mils (See page 2, paragraph [0024], teachings 5-150 microns, or 0.2 to 5.9 mils, thus making 2 and 3 mils squarely within this range).
Regarding Claims 2, 3, 6 and 7, Amal et al. teaches the resin may include epoxy, toughener, and fillers (See page 4, paragraph [0049], and note the fillers include talc, see page 3, paragraph [0034]).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US 2007/0264438).
Regarding Claims 1-2, 4, 5, and 8-10, Kawai teaches a resin film product comprising:
a b-staged epoxy resin base layer having a first planar surface and a second planar surface (See Abstract, page 9, paragraph [0081], and page 10, paragraph [0099], wherein resin, such as an epoxy prepreg, is applied on a support film and made into a semi-cured state; and note the b-stage is well-known to be the stage between uncured, i.e. a-stage, and fully cured, i.e. c-stage, and thus is synonymous with semi-cured, and it implicit both the resin as an adhesive layer and prepreg would be in a semi-cured state since uncured resin is typically liquid-like and runs when cast, and cured resin is hard and unmalleable, wherein a b-stage is a gel-like tacky state that is standard for an intermediately staged resin layer designed for further lamination; see 
a first protective layer disposed on the first planar surface of the base layer; and
a second protective layer disposed on the second planar surface of the base layer (See page 9, paragraphs [0085]-[0086], wherein protective films, a support film and protective film, are on each planar side may each be polyester, and note its implied they may also be different since multiple materials are taught to be suitable);
wherein the base layer has a thickness of about 1 mil to about 10 mils (See page 9, paragraph [0085] and page 11, paragraph [0105], teaches 10-100 microns, i.e. 0.39 to 3.9 mils, and specifically teach a 40 micron layer, i.e. 1.6 mils or about 2 mils).
Regarding Claim 3, Kawai teaches rubber particles in the resin layer, which are reasonably considered toughener (See page 7, paragraphs [0067]-[0068]).
Regarding Claims 6 and 7, Kawai teaches the resin epoxy may include filler such as talc (See page 8, paragraph [0071]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746